Citation Nr: 0100595	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to June 1967 
with the United States Marines Corps.  He also had additional 
active duty from January 1975 to August 1976 with the United 
States Coast Guard.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.

Initially, the veteran had requested a videoconference 
hearing in connection with this appeal.  The requested 
hearing was scheduled in October 2000 at which time he failed 
to report.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for the reasons which 
follow, a remand is required.  

Upon review of the instant case, the Board finds additional 
development is required.  VA has a duty to assist the veteran 
in the development of his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
statutory duty to assist includes providing examinations or 
obtaining medical opinions when necessary.

Review of the evidence of record clearly indicates that the 
veteran has been diagnosed as having PTSD by both VA and 
private medical professionals.  In this regard, the report of 
VA PTSD examination accomplished in March 1998 shows that 
PTSD was diagnosed.  Review of the examination report shows 
that the VA examiner did not have the veteran's claims file 
at the time of the examination.  The Board notes that such a 
medical examination should "take into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not supported by 
the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes").  In Crawford v. Brown, 5 Vet. App. 
33, 36 (1993), in which the claimant sought an increased 
rating for a service-connected psychiatric disability and was 
examined by a VA physician who did not review the claimant's 
prior medical records, the Court concluded that the evidence 
before the Board was "inadequate" and remanded the case 
with instruction to conduct a new examination "which takes 
into account the records of prior medical treatment, so that 
the evaluation of the veteran's disability will be a fully 
informed one."  Review of medical history was significant in 
this increased rating case so that the current state of the 
conditions could be viewed in the context of the progression 
of the disabilities at earlier stages.  See VAOPGCPREC 20-95 
(July 14, 1995).  

In addition, PTSD is shown to have been diagnosed on private 
examination conducted in April 1998.  Review of the report of 
psychological evaluation shows that the examiner opined that 
"[a]s a psychologist who has specialized in the treatment of 
veterans with PTSD for 10 years (Department of Veterans 
Affairs contractor), it is my professional opinion the [the 
veteran] suffers from chronic PTSD associated with his 
extensive combat experiences...."

The veteran is shown to have, as part of a VA Form 21-4138, 
Statement in Support of Claim, dated in January 1998, 
indicated that he served for 18 months with the 1st Bn/9th 
Mar/3d Mar Div and TAD to I Corps Advisors (Quang Ngai) in 
the field as an infantryman.  His DD 214 (Armed Forces of the 
United States Report of Transfer or Discharge) shows that he 
served in the United States Marine Corps, and that his 
specialty was that of a mortarman.  The DD 214 also shows 
that he received the National Defense Service Medal, the 
Republic of Vietnam Campaign Medal, and the Vietnam Service 
Medal.  Additionally, as shown as part of an October 2000 
letter from the Acting Head, Service Awards Section, by the 
direction of the Commandant of the Marine Corps, the veteran 
is also shown to have been entitled to the Combat Action 
Ribbon for his service in Vietnam.  

The veteran also submitted a VA Form 21-4138, which is shown 
to have been dated in February 1999.  Review of the statement 
shows that the veteran reported specific instances of 
stressful occurrences relating to his period of service in 
Vietnam.  For example, he stated that he was exposed to 
sniper fire while working in a security capacity for the 
"I" Corps.  He added that these events would often escalate 
into firefights.  The veteran further discussed taking 
prisoners and of seeing both wounded and dead enemy soldiers.  
He also noted that a Green Baret Officer, a Major, was found 
dead, with his arm and leg cut off.  Other perverse 
atrocities concerning the death of the Major were also 
documented.  He added that he recalled being under attack 
(rocket fire, small arms, and mortars) while in Due Pho.  The 
veteran further recalled one specific incident where, while 
under incoming fire in Quang Ngai, an orphanage, which was 
next to his camp, was hit and destroyed.  He recalled vividly 
being involved in the clean-up of the orphanage and 
witnessing body parts strewn everywhere.  He added that he 
recalled hearing the screams of the nuns and the children.  
The veteran also claimed to have been in a bunker with a 
fellow solder who was shot in the head.  He added that he 
suffered from recurring dreams and nightmares of these 
events.  

The Board notes that during the course of this appeal the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), altered the 
analysis required in claims for entitlement to service 
connection for PTSD.  Significantly, the Court held that VA 
had adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.  

It is noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Further, there does not appear to have been any attempt made 
to verify the appellant's stressors with the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group (ESG)) or other appropriate organization.  The 
appellant should be offered an opportunity to provide 
additional specific information that would permit such 
search.

Lastly, the veteran's accredited representative, as part of 
an Informal Hearing Presentation, dated in October 2000, 
indicated that the veteran was receiving disability benefits 
from the Social Security Administration (SSA).  He added that 
the veteran had also attempted suicide after losing his job.  
The Board notes that it has been resolved in various cases, 
essentially, that although SSA disability decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits, and that the VA has 
a duty to assist the veteran in gathering SSA records.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  In this case, all of the medical records utilized by 
the SSA in granting the appellant's disability claim should 
be obtained by the RO and associated with the claims file.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for PTSD and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  All 
records obtained should be added to the 
claims folder.  

3.  The RO should again furnish the 
veteran the same, or similar letter sent 
to him in February 1998 concerning the 
need for more information required to 
process the veteran's claim for PTSD.  In 
this regard, the veteran should be 
requested to send the RO a complete 
detailed description of the specific 
traumatic incident(s) which produced the 
stress that resulted in his claimed PTSD.  
Complete dates (at least as to the month 
and the year) and exact places where the 
incidents occurred should also be 
provided by the veteran.  The veteran 
should also be requested to provide the 
unit (division, regiment, battalion, 
company) to which he was assigned or 
attached at the time.  Also, if the 
incident(s) involved the death of one or 
more friends, furnish their complete 
names, ranks, and their complete unit 
designation.  

Specifically, the veteran should seek to 
supply VA with the name of the "Major" 
who was killed and then dismembered by 
the enemy, as well as the name of the 
fellow soldier who was shot in the head 
while in a bunker with the veteran.  

The RO should thereafter review the 
claims file and prepare a summary of the 
veteran's claimed stressors.  This 
summary and all supporting documents 
should be sent to the USASCRUR at 7798 
Cissna Road, Springfield, Virginia 22150-
3197.  The USASCRUR should be requested 
to certify the occurrence of the 
incident(s) and any indication of the 
veteran's involvement therein.  If unable 
to provide such information, the USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

4.  The RO should make a specific 
determination as to whether the veteran 
engaged in combat with the enemy, whether 
the claimed stressors are related to that 
combat, and whether the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service.  See 38 C.F.R. § 3.304(f) 
(2000).

5.  If the RO finds the veteran was not 
engaged in combat or that a claimed 
stressor is not related to combat, the RO 
must make a specific determination, based 
on the complete record, as to whether the 
veteran was exposed to a stressor or 
stressors in service.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
an opinion as to whether or not the 
veteran has PTSD related to active 
service.  The examiner should be informed 
as to which stressor or stressors have 
been verified or are presumed verified 
because of combat.  The examiner should 
indicate whether the diagnostic criteria 
to support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
specify what symptoms are related to PTSD 
as opposed to any other psychiatric 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

8.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


